Per Curiam.
Writ of certiorari to review a decision of the Workmen’s Compensation Commission awarding the employee compensation for a disability which the commission found resulted from a low-back injury that arose out of and in the course of his employment. Contrary to the contention of the employer and the insurer, there was sufficient evidence to support the commission’s determination that, although employee had occasionally experienced low-back difficulty over the years, the disability resulted not from any preexisting problem but from an injury which *521employee sustained while assisting in lifting 300- to 350-pound louvers as part of his employment duties.
Respondent is allowed $400 attorneys’ fees.
Affirmed.
Mr. Justice Peterson took no part in the consideration or decision of this case.